Citation Nr: 1750346	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-00 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served in the United States Navy from August 1973 to August 1975, October 1975 to October 1979, and April 1983 to October 1996. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded this claim in December 2014 and August 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, on review of the claims file, the Board finds that additional development of the claim is warranted.

The Board remanded the Veteran's claim for a compensable rating for right ear hearing loss in December 2014 to refer the issue of reopening the service connection claim for left ear hearing loss, pursuant to the September 2014 VA audiological examination, and to subsequently readjudicate the claim for an increased rating for right ear hearing loss in a supplemental statement of the case (SSOC).  

In December 2015, the AOJ found the Veteran's left ear hearing loss was not service connected.  Subsequently, the Veteran did not submit a notice of disagreement.  Therefore, the Board does not have jurisdiction over the claim for service connection for left ear hearing loss.

With regard to the right ear hearing loss increased rating claim, as the Veteran's representative argued, the AOJ failed to readjudicated the claim in an SSOC, as was specifically directed in the Board's remand.  As the AOJ failed to follow the Board's remand directives, this claim must be remanded again for the issuance of an SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998); see also 38 C.F.R. § 19.31(c) (2017).

Accordingly, the case is REMANDED for the following action:

1. Undertake any further development deemed warranted.

2. Then, readjudicate the issue on appeal.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

